DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Responsive to the Information Disclosure Statement submitted by the Applicant on 07/07/2022, claims 1–20 are allowed.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1 and 20, viewing as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“receiving, by a data collection engine, a first set of data indicating one or more characteristics of computing resources of an existing datacenter that are to be migrated to the cloud, wherein the first set of data comprises a location of the existing datacenter, a rate at which the existing datacenter consumes energy, a power utilization effectiveness of the existing datacenter, and an uninterruptible power source load of the existing datacenter;
determining, by a data modelling engine, a first set of one or more measures of environmental sustainability associated with the computing resources of the existing datacenter that are to be migrated to the cloud based at least on the first set of data indicating the one or more characteristics of the computing resources of the existing datacenter;
receiving, by the data collection engine, a second set of data indicating one or more preferred characteristics of a cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated, wherein the second set of data comprises data indicating a preferred location of the cloud-based computing framework, a preferred quantity of computing resources of the existing datacenter that are to be replaced by the cloud- based computing framework, and a preferred amount of time to migrate from the computing resources of the existing datacenter to the cloud-based computing framework;
generating, by the data modelling engine, a knowledge model by standardizing the second set of data from a received form into a representative form that is more readily usable by an assessment engine, then storing the knowledge model in a repository that is accessible by the assessment engine;
determining, by the data modelling engine, a second set of one or more measures of environmental sustainability associated with the cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated;
identifying, by an assessment engine, multiple candidate cloud-based computing frameworks onto which the computing resources of the existing datacenter can be migrated based at least on the stored, knowledge model;
determining, based on the assessment engine performing a simulation using each of the multiple candidate, cloud-based computing frameworks, a recommended subset of the candidate cloud-based computing frameworks for presentation in a user interface;
generating, by a sustainability recommendation engine and for presentation in the user interface, a visualization of the existing datacenter and the recommended subset of the candidate cloud-based computing frameworks and a dashboard with one or more graphical representations of the first set of one or more measures and the respective second set of one or more measures determined for each of the recommended subset of the candidate cloud-based computing frameworks;
presenting, by the sustainability recommendation engine and through the user interface, the visualization of the existing datacenter and each of the recommended subset of the candidate cloud-based computing frameworks and the dashboard with one or more graphical representations of the first set of one or more measures and the respective second set of one or more measures determined for each of the recommended subset of the candidate cloud-based computing frameworks;
	receiving, by the data collection engine and through the user interface, an update to the second set of data indicating one or more preferred characteristics of the cloud-based computing framework onto which the computing resources of the existing datacenter are to be migrated;
updating in real-time a dashboard with one or more graphical representations of the respective second set of one or more measures determined for at least one candidate cloud-based computing framework.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 19, 2022